DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	The Office acknowledges response filed 05/28/2021.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2021 has been entered.

Response to Applicant’s Arguments/Remarks
The Applicant’s Arguments/ Remarks filed 05/28/2021 have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Summary
	This communication is a First Office Action Non-Final on the merits.
Claims 1 – 13 are pending.
Claims 1 – 13 are rejected.
Claims 1 – 3, 10 – 11, and 13 are amended.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Diehr (US 8,926,485 B2), in view of Barrer (US 2013/0165310 A1), and in further view of Kodama (US 2018/0178478 A1).

Regarding claim 1, Diehr teaches a device for processing workpiece sheets, for packaging (See Figs 6 and 7, #18 illustrating a braille-embossing device. See further col 7, line 44 - col 8, line 62 for a description of the operation/processing of the braille device on workpiece sheets), the device comprising:
a processing station (Figs 1/3, #15 & #16) configured to receive the workpiece sheets in succession (See col 5, line 65 - col 6, line 1, and col 6, lines 17 - 41 that describe the function of a processing station to feed workpiece sheets. See further Figs 1 and 3, #15 for the identified transfer station {processing device});
at least one changeable tool configured for the processing station and moved against the sheet introduced in the processing station to process the sheet (See Fig 6, #53 and #54 for and upper and lower die unit. See further col 7, line 63 - col 8, line 27, and col 8, lines 19-24 in particular. See further col 3, lines 33-38);
at least one holder on a device side for the changeable tool (See Fig 6, #33/#34), the holder configured to be adjusted to a position for aligning the changeable tool (See Fig 6, #33 and #34 that illustrates a lower and upper die holder for the changeable tool. See at least col 8, lines 10-27 that describes the adjustment of the die holders using pairs of pneumatic cylinders, #55 and #56);
a central electronic control unit (See Fig 3, #32) configured for controlling the device (See col 7, lines 12-39 describing the operation of a control unit for controlling the device).
	However, Diehr does not specifically teach the control unit comprising a memory for storing setting position data for at least one target holder setting for the at least one changeable tool;

the control unit configured to store in the memory, as the at least one target holder setting, the actual position of the holder determined by the sensors;
the electronic digital sensors configured to determine a current actual position of the holder; and 
a digital display device coupled to the control unit and configured to display the target position and the current actual position of the holder or of parts coupled thereto, or to display a relation of the target position and the current actual position for the at least one changeable tool.
	Barrer teaches the control unit comprising a memory for storing setting position data for at least one target holder setting for the at least one changeable tool (See at least ¶ [0068] that describes, "...Further, the control unit 6 can be programmed in such a way, that the user can define a preferred configuration of the device 100. For example, the user can enter the type of the selected modular tool unit 1.");
electronic digital sensors configured for determining an actual position of the holder (See at least ¶ [0070] that states, "...The correct placement of the new modular tool unit 1 is detected by means of the position sensor 62. After insertion of the new modular tool unit 1 the stepper motors 31 of the tool bearing 3 are actuated with regard to the retrieved tool data and the further process parameters."), and the sensors are coupled to the control unit (See at least Fig 5 that illustrates that the sensors are connected to the control unit {#6});
the control unit configured to store in the memory (See at least ¶ [0060] that describes the control unit {#6} has a memory), as the at least one target holder setting, the actual position of the holder determined by the sensors (See at least ¶ [0060] & [0071]);
(See at least ¶ [0069] that states, "Preferably, the device 100 performs configuration procedures automatically. By means of an optional tool sensor 63 data are read from the identification module 19...").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diehr to incorporate the teachings of Barrer to include control units to control the changeable tools with sensors and a display with the motivation of allowing for quick and efficient changes in processing parameters, as recognized by Barrer to be a problem in the current state of the art in [0003]-[0006].
	However, neither Diehr nor Barrer specifically teaches a digital display device coupled to the control unit and configured to display the target position and the current actual position of the holder or of parts coupled thereto, or to display a relation of the target position and the current actual position for the at least one changeable tool.
	Kodama teaches a digital display device (See Fig 4, #120) coupled to the control unit (Fig 4, #100) and configured to display the target position and the current actual position of the holder or of parts coupled thereto (See at least ¶ [0036], [0082], and [0093] describing that the display device displays information between a target position and a current position of the holder), or to display a relation of the target position and the current actual position for the at least one changeable tool.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diehr and Barrer to incorporate the teachings of Kodama to include a digital display device for displaying a current and an actual position with 

Regarding claim 2, Diehr, Barrer, and Kodama teach all of the elements described above.	However, neither Diehr nor Barrer specifically teaches the device according to claim 1, wherein the display device displays the target position and the current actual position at the same time.
	Kodama teaches the device according to claim 1, wherein the display device displays the target position and the current actual position at the same time (See at least ¶ [0036], [0082], and [0093] describing that the display device displays information between a target position and a current position of the holder).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diehr and Barrer to incorporate the teachings of Kodama to include a digital display device for displaying a current and an actual position with the motivation that, by doing so, it enables the operator to easily perform various adjustments to the device, as described by Kodama in ¶ [0036] and [0037].

Regarding claim 3, Diehr, Barrer, and Kodama teach all of the elements described above. However, neither Diehr nor Barrer specifically teaches the device according to claim 1, further comprising: a plurality of digital display devices coupled to the control unit and configured to display the target position and the current actual position of the holder or of parts coupled thereto, or to display a relation of the target position and the current actual position for the individual specific changeable tool, 

	Kodama teaches the device according to claim 1, further comprising: 
a plurality of digital display devices coupled to the control unit and configured to display the target position and the current actual position of the holder or of parts coupled thereto, or to display a relation of the target position and the current actual position for the individual specific changeable tool (See at least ¶ [0036], [0082], and [0093] describing that the display device displays information between a target position and a current position of the holder), 
wherein each sensor is accommodated in a sensor unit (See Figs 2 & 4, #671/#672), each sensor unit itself including display device of the plurality of display devices, each display device for displaying the target position and the current actual position or of parts coupled thereto (See at least ¶ [0036], [0082], and [0093] describing that the display device displays information between a target position and a current position of the holder), or to display a relation of the target position and the current actual position for the individual specific changeable tool.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diehr and Barrer to incorporate the teachings of Kodama to include a digital display device for displaying a current and an actual position with the motivation that, by doing so, it enables the operator to easily perform various adjustments to the device, as described by Kodama in ¶ [0036] and [0037].

Regarding claim 4, Diehr, Barrer, and Kodama teach all of the elements described above.	Diehr does not specifically teach the device according to claim 1, wherein the sensors are arranged at the associated holders, at adjusters associated with the holders for adjusting the respective holders, or at parts driven by the adjusters.
	Barrer teaches the device according to claim 1, wherein the sensors are arranged at the associated holders, at adjusters associated with the holders for adjusting the respective holders, or at parts driven by the adjusters (See Fig 5, #63-66 that illustrate various sensors. Fig 5 further illustrates that the sensors are located at various positions around the device including at the adjustment means and holders).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diehr to incorporate the teachings of Barrer to include control units to control the changeable tools with sensors and a display with the motivation of allowing for quick and efficient changes in processing parameters, as recognized by Barrer to be a problem in the current state of the art in [0003]-[0006].

Regarding claim 9, Diehr, Barrer, and Kodama teach all of the elements described above. Diehr further teaches the device according to claim 1, wherein the at least one holder comprises a carriage that is laterally extensible from the station (See Fig 6, #33 and #34. See further col 7, line 44 - col 8, line 27 for a description of the holders).
Diehr discloses the claimed invention except for the holders being extensible from the station. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the tool holds adjustable {extensible from the station}, since it has 
However, an alternative rejection of claim 9 in view of Dompierre is presented below.

Regarding claim 10, Diehr, Barrer, and Kodama teach all of the elements described above. Diehr further teaches the device according to claim 1, wherein the at least one adjustable tool comprises upper and lower changeable tools, and the at least one holder comprises respectively associated upper and lower holders (See Fig 6, #34 and #33 for the upper and lower holders) provided and between which the sheet to be processed is located, wherein the upper and lower changeable tools are configured to process the sheet (See col 6, line 45- col 8, line 27 describing the processing of the sheet between the tools by the changeable tools in the holders).

Regarding claim 12, Diehr, Barrer, and Kodama teach all of the elements described above. Diehr further teaches the device according to claim 1, wherein the device is at least one of a flat bed die-cutting device, a flat bed stripping device, a sheet printing device, an embossing device, or a folder-gluer (See at least col 7, line 44-col 8, line 27 describing the above identified device as a braille embossing device).

Regarding claim 13, Diehr, Barrer, and Kodama teach all of the elements described above.	Diehr does not specifically teach the device according to claim 1, wherein the control unit is programmed to cause display of at least one of the required direction of movement and the distance of movement of the adjuster in relation of the target and the actual positions.
 the device according to claim 1, wherein the control unit is programmed to cause display of at least one of the required direction of movement and the distance of movement of the adjuster in relation of the target and the actual positions (See Fig 5, #6 illustrating a control unit with a display connected to various sensors {#61-67} that display information on the location of the product along with the position of the tool holder).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diehr to incorporate the teachings of Barrer to include control units to control the changeable tools with sensors and a display with the motivation of allowing for quick and efficient changes in processing parameters, as recognized by Barrer to be a problem in the current state of the art in [0003]-[0006].
	
	
Claims 5-8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Diehr in view of Barrer and Kodama, and in further view of Dompierre (US 6,718,856).

Regarding claim 5, Diehr, Barrer, and Kodama teach all of the elements described above. However, none of Diehr, Barrer, and Kodama specifically teaches the device according to claim 4, wherein the adjusters comprise manual adjusters for adjusting the holder.
	Dompierre teaches the device according to claim 4, wherein the adjusters comprise manual adjusters for adjusting the holder (See Fig 1, #8-10 illustrating "knurled knobs" allowing for manual adjustment. See col 3, lines 1-25 describing the operation of the manual adjustment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diehr, Barrer, and Kodama to incorporate the 

Regarding claim 6, Diehr, Barrer, and Kodama teach all of the elements described above. However, none of Diehr, Barrer, and Kodama specifically teaches the device according to claim 1, further comprising a moving part detected by the sensor, and the moving part comprising a shaft or spindle of the associated adjuster, extending through the sensor unit.
	Dompierre teaches the device according to claim 1, further comprising a moving part detected by the sensor, and the moving part comprising a shaft or spindle of the associated adjuster, extending through the sensor unit (See Fig 3 illustrating that the above identified manual adjustment means {knurled knobs with shafts as illustrated in Fig 1} comprise shafts which integrate with sensors and a display unit).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diehr, Barrer, and Kodama to incorporate the teachings of Dompierre to include manual adjustment means that are able to integrate with an electronic controller/display device with the motivation of providing an easier and faster method for positioning and setting of changeable tools, as described by Dompierre in col 1, line 56 to col 2, line 6.

Regarding claim 7, Diehr, Barrer, and Kodama teach all of the elements described above. However, none of Diehr, Barrer, and Kodama specifically teaches the device according to 
	Dompierre teaches the device according to claim 1, wherein the at least one holder is configured to be adjusted in two directions (X, Y) perpendicular to each other in a plane that is parallel to the sheet plane, and is rotatable in the plane (See Fig 1, #8-10 illustrating "knurled knobs" allowing for manual adjustment. See col 3, lines 1-25 describing the operation of the manual adjustment in a plane that is parallel to the sheet plane. The section also describes that the adjustability is in at least two directions {commonly known X/Y coordinates} as well as angular position).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diehr, Barrer, and Kodama to incorporate the teachings of Dompierre to include manual adjustment means that are able to integrate with an electronic controller/display device with the motivation of providing an easier and faster method for positioning and setting of changeable tools, as described by Dompierre in col 1, line 56 to col 2, line 6.

Regarding claim 8, Diehr, Barrer, and Kodama teach all of the elements described above. However, none of Diehr, Barrer, and Kodama specifically teaches the device according to claim 7, wherein the at least one holder includes a rotatable tool seat in the form of guides, which is adjustable in the two directions perpendicular to each other.
	Dompierre teaches the device according to claim 7, wherein the at least one holder includes a rotatable tool seat in the form of guides, which is adjustable in the two directions (See col 3, lines 1-32 describing that a tool holder has a pair of guides {#5} adjustable in at least two directions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diehr, Barrer, and Kodama to incorporate the teachings of Dompierre to include manual adjustment means that are able to integrate with an electronic controller/display device with the motivation of providing an easier and faster method for positioning and setting of changeable tools, as described by Dompierre in col 1, line 56 to col 2, line 6.

Regarding claim 9, Diehr, Barrer, and Kodama teach all of the elements described above. However, if it is argued that none of Diehr, Barrer, and Kodama specifically teaches the device according to claim 1, wherein the at least one holder comprises a carriage that is laterally extensible from the station.
	Dompierre teaches the device according to claim 1, wherein the at least one holder comprises a carriage that is laterally extensible from the station (See col 1, lines 30-47 describing that a tool holder is laterally extensible).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diehr, Barrer, and Kodama to incorporate the teachings of Dompierre to include manual adjustment means that are able to integrate with an electronic controller/display device with the motivation of providing an easier and faster method for positioning and setting of changeable tools, as described by Dompierre in col 1, line 56 to col 2, line 6.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Diehr in view of Barrer and Kodama, and in further view of Rebeaud (US 5,784,939).

Regarding claim 11, Diehr, Barrer, and Kodama teach all of the elements described above. However, none of Diehr, Barrer, and Kodama specifically teaches the device according to claim 10, wherein the changeable tools are plates comprising individually attached, projecting processing tools.
	Rebeaud teaches the device according to claim 10, wherein the changeable tools are plates comprising individually attached, projecting processing tools (See Fig 1 illustrating changeable tools mounted on plates {#2, #3, #4, and #11}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diehr, Barrer, and Kodama to incorporate the teachings of Rebeaud to include plate-shaped changeable tools instead of a rotating changeable tool as taught by Diehr. The teachings of Rebeaud demonstrate that the use of plate-shaped changeable tools are well known in the art, and it has been held that one of ordinary skill in the art could have substituted one known element {rotary tool} for another {plate tool}, and the results would have been predictable. See MPEP 2143.1.B

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731